DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitations "the first end of the second thermoelectric conduction leg" and "the second end of the second thermoelectric conduction leg" in lines 1-3.  There is insufficient antecedent basis for these limitations in the claim because no ends of the second thermoelectric conduction leg was previously recited. Appropriate correction is requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yajima et al. (US 2011/0132422) in view of Debord et al. (US 2015/0349023).
Regarding claim 1, Yajima discloses a thermocouple device (see Figure 3A; [0230]), comprising: 
a first thermoelectric conduction leg (121CB) formed on a substrate (11); 
a second thermoelectric conduction leg (122C1) formed on the substrate to be aligned with the first thermoelectric conduction leg along a same row (see Figure 3A); 
at least one intermediate thermoelectric conduction structure (122C2) formed on an end of the second thermoelectric conduction leg ([0237]; see Figure 3A); 
a contact structure (32) coupled to the first and second thermoelectric conduction legs via the at least one intermediate thermoelectric conduction structure ([0238]; see Figure 3A), and
wherein a first end of the second thermoelectric conduction leg (left end of 122C1 in horizontal direction in Figure 3A) is substantially closer to the first thermoelectric conduction leg than a second end of the second thermoelectric conduction leg (right end of 122C1 in horizontal direction in Figure 3A).

While the reference does not expressly disclose the substrate is recessed to form at least one trench substantially adjacent to a respective side edge of either the first thermoelectric conduction leg or the second thermoelectric conduction leg, the reference does disclose the space between the thermoelectric conversion members may be filled with an insulating material ([0210]).
Debord discloses a thermoelectric device (106) on a substrate (102) and recessing the substrate to form at least one trench that can be filled with insulating material (isolation trenches 118) substantially adjacent to a respective side edge of either the first thermoelectric conduction leg (n-type thermoelectric elements 112) or the second thermoelectric conduction leg (p-type thermoelectric elements 114) ([0015] and [0016]; see Figure 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated isolation trenches substantially adjacent to side edges of the first and second thermoelectric conduction legs in the device of Yajima, as taught by Debord, so that lateral isolation can be made between the thermoelectric conduction legs to electrically passivate the surface between the thermoelectric conduction legs, as taught by Debord ([0016]), in case of short circuiting. 
Regarding claim 3, modified Yajima discloses all the claim limitations as set forth above, and further discloses a first contact structure (32) disposed on the at least one intermediate thermoelectric conduction structure and a first end of the first thermoelectric conduction leg (top end of the leg; see Figure 3A).
Regarding claim 4, modified Yajima discloses all the claim limitations as set forth above, and further discloses a second contact structure (31) disposed on a second end of the first thermoelectric conduction leg, wherein the second end is opposite to the first end (bottom end of the leg; see Figure 3A).
Regarding claim 5, modified Yajima discloses all the claim limitations as set forth above.
Debord further discloses a first trench disposed on a top surface of the substrate (see A on the left in annotated Figure 2A below); and
a second trench disposed on the top surface of the substrate (see A on the right in annotated Figure 2A below).

    PNG
    media_image1.png
    380
    435
    media_image1.png
    Greyscale

Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yajima et al. (US 2011/0132422) in view of Debord et al. (US 2015/0349023), as applied in claim 1 above, and further in view of Lee (US 2007/0095381).
Regarding claim 2, modified Yajima discloses all the claim limitations as set forth above, and further discloses the first thermoelectric conduction leg comprises an n-type doped material (see Figure 3A), the second thermoelectric conduction leg comprises a p-type doped material (see Figure 3A), and the least one intermediate thermoelectric conduction structure comprises the n-type doped material (see Figure 3A), and that the thermoelectric material can be selected from silicide, Si-based materials, and silicon germanium ([0205]), but the reference does not expressly disclose the n-type material is polysilicon and the p-type material is silicon germanium.
Lee discloses it is well known in the art before the effective filing date of the claimed invention to select from silicon materials such as doped polysilicon and SiGe as the thermoelectric material ([0012]). Lee further discloses polysilicon can be n-type or p-type.
As modified Yajima is not limited to any specific examples of thermoelectric materials for the thermoelectric conduction legs and as thermoelectric materials such as polysilicon and silicon germanium doped with either n-type or p-type were well known in the art before the effective filing date of the claimed invention, as evidenced by Lee above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any known and suitable thermoelectric material, including n-type polysilicon and p-type silicon germanium in the method of modified Yajima.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Regarding claim 6, modified Yajima discloses all the claim limitations as set forth above, and further discloses the first thermoelectric conduction leg and the at least one first intermediate thermoelectric conduction structure comprise n-type material and the second thermoelectric conduction leg comprise p-type material (see Figure 3A) and the thermoelectric material can be selected from silicide, Si-based materials, and silicon germanium ([0205]), but the reference does not expressly disclose the first thermoelectric conduction leg comprises a polysilicon material, the second thermoelectric conduction leg comprises a silicon- germanium material, and the at least one first intermediate thermoelectric conduction structure comprises the polysilicon material.
Lee discloses it is well known in the art before the effective filing date of the claimed invention to select from silicon materials such as doped polysilicon and SiGe as the thermoelectric material ([0012]). Lee further discloses polysilicon can be n-type or p-type.
As modified Yajima is not limited to any specific examples of thermoelectric materials for the thermoelectric conduction legs and as thermoelectric materials such as polysilicon and silicon germanium doped with either n-type or p-type were well known in the art before the effective filing date of the claimed invention, as evidenced by Lee above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any known and suitable thermoelectric material, including n-type polysilicon and p-type silicon germanium in the method of modified Yajima.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 7-19 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-3, 5-13 and 15 of prior U.S. Patent No. 10,672,969. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 15 of U.S. Patent No. 10,672,969. Although the claims at issue are not identical, they are not patentably distinct from each other because the feature of the first end of the second thermoelectric conduction leg being substantially closer to the first thermoelectric conduction leg than the second end of the second thermoelectric conduction leg can be understood by using any common thermoelectric device, where the first end of the second thermoelectric conduction leg can be the left end of the thermoelectric leg in the horizontal direction and the second end of the second thermoelectric conduction leg can be the right end of the thermoelectric leg in the horizontal direction as demonstrated in claim 1 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/Primary Examiner, Art Unit 1721